Case 2:20-cr-00065-MJH err? Filed 03/10/20 Page 1 of 3

rILeED

IN THE UNITED STATES DISTRICT COURT MAR 70 2020 |

FOR THE WESTERN DISTRICT OF PENNSYLVANIA | |
CLERK U.S, DISTRICT COURT

WEST. DIST. OF PENNSYLVANIA

UNITED STATES OF AMERICA )
)
V. -) Criminal No. Qo —-ES
)
JOSHUA D. SPRINGER )
) (8 U.S.C. § 1001(a)(3))

INFORMATION

The United States Attorney charges:
| INTRODUCTION
“1. The Pipeline and Hazardous Material Safety Administration ("PHMSA") has
jurisdiction over interstate natural and hazardous liquid pipelines. The Pipeline Safety Act and
implementing regulations direct PHMSA to set minimum safety standards for pipelines. 49
U.S.C. §§ 60101 et seq., and 49. C.F.R. §§ 190-199. The federal pipeline safety standards and .
regulations include requirements for pipeline materials, design, construction, testing, operation,
and maintenance.
2. Pipeline welds must be done by a qualified welder and as specified by regulations.
49 C.F.R. 195.214 — 195,234, Nondestructive testing NDT") to confirm the integrity of the
welding process is required per 49 C.F.R. § 195.228 and 49 C.F.R. § 195.234, | An operator must
retain, for the life of the pipeline, a record of the nondestructive testing. 49 C.F.R. § 195.266(a). .
As part of its oversight of pipeline safety, PHMSA will review construction and operational
records, including the results of nondestructive testing of the welds. 49 U.S.C: §§ 60102(a)(1)
and (2). | | | | !
3. The Mariner East pipeline system transports natural gas liquids and is

comprised of Mariner East 1 (“ME1”), Mariner East 2 (“ME2”) and the Mariner East 2X
Case 2:20-cr-O0065-MJH Document1 Filed 03/10/20 Page 2 of 3

pipelines (“ME2X”).

4, Defendant JOSHUA D. SPRINGER was employed as a Level II Radiograph
Technician for a company that, among other things, performed NDT on the Mariner East pipeline.
The defendant, JOSHUA D. SPRINGER, was employed in this position from approximately May
2017 to June 2018. |

5. As a certified Level II Radiograph Technician, the defendant, J OSHUA D.
SPRINGER, was responsible for, among other things, conducting NDT of pipeline welds,
interpreting and reporting the results of the tests, developing film, signing reader sheets, and
certifying the quality and integrity of pipeline welds. |

6. The majority of JOSHUA D. SPRINGER’S work was performed | along an
approximate 20 mile segment of a federally regulated pipeline in Pennsylvania. From in or
around May 2017, through in or around December 2017, the defendant was assigned to
conduct NDT of welds on a spread of ME2, known as “Spread 1”, which runs from
Houston, PA, to Delmont, PA. From in or around May 2018, through the beginning of
June 2018, the defendant conducted NDT of welds on a spread of ME2, known as “Spread
2”, which runs from Delmont, PA, to Blair County, PA.
| 7. Each pipeline weld is numbered. The NDT at these sites typically involved taking
three x-rays of each pipeline weld. The results of the NDT, which includes whether the x-ray of
the pipe weld was acceptable or rejected, the number of the weld, and other technical data about
the process, are recorded on a reader sheet. The reader sheet is maintained by the owner of the

pipeline as proof of NDT of the pipeline as required by PHMSA regulations.
Case 2:20-cr-00065-MJH Document1 Filed 03/10/20 Page 3 of 3

COUNT ONE
TT

The United States Attorney further charges:

8. The factual allegations contained in paragraphs 1 through 7 of the Information are
incorporated by reference and re-alleged as though set forth fully herein.

9. On or about August 21, 2017, in the Western District of Pennsylvania, the
defendant, JOSHUA D. SPRINGER, knowingly and willfully made and caused the making of a
materially false writing or document in a manner within the jurisdiction of the executive branch of
the United States, to wit: He made and caused the making of a reader sheet, that is required to be
maintained under the regulations implemented by PHMSA, confirming that weld number
“1 TID0021” had been x-rayed and the exposures were acceptable, when in truth and fact, the weld

had not been properly x-rayed, interpreted, and deemed acceptable.

In violation of Title 18, United States Code, Section 1001(a)(3).

Sr ltl et Gh oS

SCOTT W. BRADY
United States Attorney
PA ID NO 88352
